Citation Nr: 0806742	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-10-650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1948 to April 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied service 
connection for bilateral hearing loss disability and 
tinnitus.  In October 2007, the veteran submitted a Motion to 
Advance on the Docket.  In February 2008, the Board granted 
the veteran's motion.  

The issue of service connection for a chronic tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

Chronic bilateral sensorineural hearing loss disability has 
been shown to have originated as the result of the veteran's 
inservice noise exposure.  


CONCLUSION OF LAW

Chronic bilateral sensorineural hearing loss disability was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), 3.385 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, the Board observes that 
the RO issued a VCAA notices to the veteran in February 2004 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The February 2004 VCAA notice was received 
prior to the May 2004 RO determination from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA audiological 
evaluations.  The examination reports are of record.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not informed of the 
type of evidence necessary to establish an initial evaluation 
and/or an effective date for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).


II.   Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

At his April 1952 physical examination for service 
separation, the veteran exhibited bilateral 15/15 auditory 
acuity.  Auditory acuity of 15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  The veteran's 
service personnel records reflect that he served with the 
Army Signal Corps.  

An April 2004 VA auditory evaluation states that the veteran 
presented a history of having been a military radio operator.  
He reported that he experienced military noise exposure.  
Following service separation, he did office work.  The 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
60
75
LEFT
10
35
60
65
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 in the left ear. The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The examiner commented that:

[Patient's] reported [history] of noise 
exposure during his military service more 
likely than not contributed to present 
sensory hearing loss.  

At a March 2005 VA examination for compensation purposes, the 
veteran presented a history of bilateral hearing loss 
disability since active service.  The veteran was reported to 
have "military noise exposure to radio headsets."  He 
denied post-service noise exposure as he worked in an office.  
On contemporaneous audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
60
65
LEFT
15
30
60
65
75
Speech audiometry revealed bilateral speech recognition 
ability of 90 percent.  The veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The 
examiner commented that:

The hearing loss is worse than predicted 
from aging.  The service medical record 
documents the veteran was a high speed 
radio operator during the service.  
Normal whisper tests were present which 
did not rule out hearing loss.  It does 
not appear that the veteran was in 
combat.  There is no evidence in the 
medical record to support the veteran was 
exposed to hazardous noise levels.  The 
veteran's case history information cannot 
be used as the basis for documenting 
noise exposure.  In addition, the initial 
examiner did not have access to the 
service medical record when he made the 
statement "as likely as not related to 
military noise exposure."  Considering 
all the evidence, the examiner cannot be 
50% or more certain the veteran's hearing 
loss resulted during military service.  
Therefore, it is not as likely hearing 
loss or tinnitus resulted from acoustic 
trauma during military service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has been repeatedly diagnosed with bilateral 
sensorineural hearing loss disability by VA examiners.  While 
one VA audiologist determined that the veteran's bilateral 
sensorineural hearing loss disability was not related to 
active service, the other VA audiologist concluded that the 
veteran's bilateral hearing loss disability was consistent 
with a history of military noise exposure.  Given these 
facts, the Board concludes that the evidence is in relative 
equipoise as to the issue of the veteran's entitlement to 
service connection for chronic bilateral sensorineural 
hearing loss disability.  In resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is now warranted for chronic bilateral 
sensorineural hearing loss disability.  

ORDER

Service connection for bilateral sensorineural hearing loss 
disability is granted.  


REMAND

In his June 2004 notice of disagreement, the veteran 
indicated that examining physicians have identified scar 
tissue on one ear which could be indicative of prior trauma.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his claimed 
chronic tinnitus including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic tinnitus.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


